Citation Nr: 0016890	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-13 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether the appellant has basic eligibility for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The appellant had active military service from June to July 
of 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which declined to reopen a 
previously denied claim for service connection for 
postoperative residuals of a torn ligament of the right knee 
and which denied basic eligibility for a nonservice-connected 
pension.  

The Board remanded this case back to the RO in January 1998, 
and, in its remand, the Board indicated that the appellant 
had submitted a Notice of Disagreement in regard to the RO's 
April 1995 decision not to reopen a previously denied claim 
for service connection for postoperative residuals of a torn 
ligament of the right knee on the basis of the submission of 
new and material evidence, but the RO had not issued a 
Statement of the Case in response.  Following the remand, in 
February 1998, the RO issued a Supplemental Statement of the 
Case addressing both issues.  However, at the time that the 
case was again before the Board in June 1998, the claims file 
contained no submissions that could be interpreted as a 
Substantive Appeal on the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a right knee disorder.  Therefore, the Board, 
in the introductory section of its June 1998 decision, noted 
that the appellant had not perfected an appeal of this issue.  
Also, in this decision, the Board denied the claim for basic 
eligibility for nonservice-connected pension benefits.

Subsequently, the appellant appealed the Board's June 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Joint Motion for Remand dated in 
December 1999, the appellant and the Secretary of Veterans 
Affairs asserted that the June 1998 decision should be 
vacated because the RO had received a submission in April 
1998 (which was not included in the claims file at the time 
that the case was before the Board in June 1998) that could 
be construed as a Substantive Appeal with regard to the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for a right knee 
disorder.  The Court granted this motion in the same month, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  In an August 1968 rating decision, the RO denied service 
connection for a torn ligament of the right knee; the 
appellant was informed of this decision in the same month but 
did not respond within one year of such notification.

2.  Evidence received since the August 1968 rating decision 
is new but does not bear directly and substantially upon the 
specific matter under consideration, and, by itself or in 
connection with evidence previously assembled, this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the previously denied claim for 
service connection for a right knee disorder.

3.  The appellant had active military service from June 16 to 
July 14 in 1966, for a total of 29 days, during the Vietnam 
Era.

4.  The appellant was not discharged from such service as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1968 rating decision denying service 
connection for a torn ligament of the right knee is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the August 1968 rating decision 
is not new and material, and the appellant's claim for 
service connection for a right knee disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1999).

3.  The criteria for establishing eligibility to receive VA 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.6 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a torn ligament of the right knee in an August 
1968 rating decision on the basis that this disability 
preexisted service and was not aggravated beyond the normal 
progression of the disease therein.  See 38 U.S.CA. §§ 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  Of 
record at the time of this determination were the appellant's 
service medical records.  Specifically, the appellant's June 
1966 enlistment examination report indicates prior repair of 
the right medial meniscus in September 1965, and a July 1966 
medical report contains notations that his right knee 
disability was not incurred in the line of duty but existed 
prior to service.

The appellant was informed of this denial in August 1968, but 
no submissions were received from him for more than one year 
following the date of notification.  In November 1977, the 
Detroit, Michigan VARO received a new application for this 
benefit from the appellant, and, in a December 1977 letter, 
the Detroit VARO indicated that the appellant would have to 
submit new and material evidence for reconsideration of this 
claim.  This letter was not set forth as a rating action and 
contains no information regarding the appellate rights of the 
appellant.  A further application for this benefit was 
received by the Detroit VARO in April 1978, as well as a 
letter that the appellant had sent to his congressman.  In 
May 1978, the RO responded with a letter to the congressman, 
but apparently not to the appellant.

As the appellant did not appeal the August 1968 decision, 
that decision is considered "final" as defined in 38 
U.S.C.A. § 7105(c) (West 1991).  However, since the appellant 
was not informed of his appellate rights in the December 1977 
letter and apparently was not furnished with a copy of the 
May 1978 letter, the Board does not find that these are final 
decisions within the meaning of this statute.  Therefore, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the August 1968 rating 
decision.

The Board has reviewed the medical evidence added to the 
claims file subsequent to the July 1968 decision and observes 
that this evidence consists of voluminous private medical 
records from a variety of treatment providers.  However, the 
records added to the claims file since July 1968 contains no 
references whatsoever to complaints of, or treatment for, 
right knee symptomatology.  To the extent that this evidence 
concerns any disabilities of the right lower extremity, the 
only such disabilities at issue are right hip complaints and 
a diabetic ulcer of the right foot.  In the absence of 
references to a right knee disorder, this evidence, while 
new, is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's 
previously denied claim.

With regard to the appellant's lay submissions, including the 
April 1998 statement from his representative that has been 
accepted as a Substantive Appeal, the Board recognizes that 
he has argued that his current right knee disorder is 
etiologically related to service.  The appellant, however, 
has not been shown to possess the medical expertise necessary 
to render a competent opinion regarding medical causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

Overall, the appellant has submitted new evidence to reopen 
his previously denied claim for service connection for a 
right knee disorder, but this evidence is not "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  Therefore, the Board concludes that the appellant 
has not submitted new and material evidence to reopen his 
previously denied claim for service connection for a right 
knee disorder.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
appellant's claim for service connection for a right knee 
disorder.  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
appellant of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997). 


II.  Whether the appellant has basic eligibility for 
nonservice-connected pension benefits

The law authorizes payment of pension to a veteran who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service: (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. §§ 1502, 1521 (West 
191); 38 C.F.R. § 3.3 (1999).  Permanent and total disability 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (1997).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (1999).

In this case, the appellant served from June 16, 1966 to July 
14, 1966, for a total of 29 days.  While the appellant served 
during the Vietnam Era, a period of war, his service does not 
meet the 90 day requirement for basic eligibility for 
nonservice-connected pension benefits under 38 U.S.C.A. 
§ 1521(j)(2) (West 1991).

The appellant's DD Form 214 indicates that he was discharged 
from active service because of physical disability.  His 
service medical records reflect that he was recommended for 
discharge in July 1966 as a result of a lax anterior cruciate 
ligament on the right, which was determined to have existed 
prior to service and to have not been aggravated by service.  
The appellant subsequently applied for service connection for 
a torn ligament of a right knee, but this benefit was denied 
in an August 1968 rating decision.  The appellant was 
informed of this decision in August 1968 but did not appeal 
it, and the decision is therefore final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  As noted above, the RO continued the denial of this 
claim on the basis that new and material evidence had not 
been submitted to reopen the claim, and, in this decision, 
the Board has confirmed that denial.  In short, the appellant 
does not meet basic eligibility requirements for nonservice-
connected pension benefits on the basis of discharge from 
service as a result of a service-connected disability.   

Therefore, as the appellant did not have active service for 
ninety days or more during a period of war and was not 
discharged as a result of a service-connected disability, he 
does not meet the basic eligibility requirements for a 
permanent and total disability rating for pension purposes 
under the VA's laws and regulations.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, this claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

New and material not having been submitted to reopen a claim 
for service connection for a right knee disorder, the claim 
is denied.

The claim for basic eligibility for nonservice-connected 
pension benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

